In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-523 CV

____________________


FLUID CRANE & CONSTRUCTION, INC., Appellant


V.


R & R MARINE MAINTENANCE, INC., Appellee





On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-176977-A




MEMORANDUM OPINION 
	Appellant Fluid Crane & Construction, Inc. and Appellee R&R Marine Maintenance,
Inc. have filed a "Motion to Dismiss" in which the parties ask this Court to remand the case
to the trial court with instructions to enter a judgment in accordance with the parties' written
settlement agreement.  The Court finds the motion complies with Tex. R. App. P. 42.1(a)(2). 
The parties inform the Court that they have reached an agreement to set aside the trial court's
default judgment against Fluid Crane & Construction, Inc. and remand the case to the trial
court for entry of a final take nothing judgment ordering that R & R Marine Maintenance,
Inc. take nothing of and from Fluid Crane Construction, Inc.
	It is, therefore, ORDERED that the judgment of the trial court is vacated and the cause
is remanded to the 60th District Court of Jefferson County, Texas, for further proceedings
regarding the entry of judgment in accordance with the agreement of the parties.  Costs shall
be assessed against the party incurring such costs. 
	VACATED AND REMANDED.
								____________________________
									CHARLES KREGER
										    Justice

Opinion Delivered January 11, 2007 
Before McKeithen, C.J., Gaultney and Kreger, JJ.